UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7629


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLTON A. EDWARDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge.    (3:11-cr-00100-REP-RCY-1; 3:13-cv-00371-REP-
RCY)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carlton A. Edwards, Appellant Pro Se. Katherine Lee Martin,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Carlton A. Edwards seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable        jurists     would     find     that     the

district       court’s      assessment   of       the    constitutional         claims    is

debatable      or     wrong.     Slack   v.       McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Edwards has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability, grant Edwards’ motion to

seal, and dismiss the appeal.                    We dispense with oral argument

because the facts and legal contentions are adequately presented



                                             2
in the materials before this court and argument would not aid

the decisional process.



                                                    DISMISSED




                              3